DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-25 are presented for examination based on the amendment filed 1/26/2021.
Claims 23-25 are new and are cancelled based on interview and examiner’s amendment.
Claim(s) 1, 2, 4, 8-10, 13, 16, 17, and 19-22 are amended.
Rejection(s) under 35 USC 103 for claim(s) 1-22 is withdrawn in view of their amendment and arguments presented by the applicant.
Claim(s) 1-22 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nishitkumar V. Patel (Reg#65546, Tel#(408) 749-6900) on 4/23/2021.
The application has been amended as follows: 
Newly added claims 23-25 are cancelled.
23. (Cancelled)
24. (Cancelled)
25. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-22 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “generating a stimulus to be applied to an input of one of a first plurality of driver scenario models based on an expected result to be achieved at an output of one of a second plurality of driver scenario models, wherein the one of the first plurality of driver scenario models represents a first function and the one of the second plurality of driver scenario models represents a second function, wherein said generating the stimulus includes back propagating the expected result from an output of the second function represented by the one of the second plurality of driver scenario models via the second function represented by the one of the second plurality of driver scenario models and via the first function represented by the one of the first plurality of driver scenario models to determine the stimulus at an input node of the first function, wherein the first function and the second function are associated with a test of a design of one or more systems on chips (SoCs), wherein the one of the first plurality of driver scenario models is configured to be executed during an emulation stage, a prototyping stage, and a post-silicon stage of the one or more SoCs;” as presented in independent claims 1, 10 and 19 of the instant application (as supported in specification e.g. ¶ [0204]-[0208] and Figs. 3).

    PNG
    media_image1.png
    522
    780
    media_image1.png
    Greyscale


Prior Art of Record
Applicant’s arguments are noted and incorporated here as reasons why current prior art fails to disclose the back-propagation explicitly. Please see additional more specific reasons below.
The Prior art of reference Grobe, 2012 Breker Verification Systems, Inc., (“Close Your Coverage Loop with Graph-Based scenario Models”)  & youtube presentation of same slides (https://www.youtube.com/watch?v=6ZDk-bUrLLQ) Jorg Grobe as Grobe2: Grobe (Slide 7) and Grobe2 (power point) discloses multiple IP connected as driver models in a SOC with arrow. There is no  mention of back propagation in the prior art via scenario models.

    PNG
    media_image2.png
    424
    439
    media_image2.png
    Greyscale
, 


    PNG
    media_image3.png
    590
    818
    media_image3.png
    Greyscale
Grobe and Grobe1 they do not specifically teach the back-propagation as claimed between plurality of driver scenario models to determine the stimulus (input) based on expected output from & via second driver scenario model (second function) via first driver scenario model (first function) as stimulus to first driver scenario model (first function).
US PGPUB No. 2006/0248401 by Carroll et al generating a graphical display of multiple computer threads (Carroll: Fig.2, See any of Thread 1-9), wherein the graphical display of the multiple computer threads includes a graphical display of the first computer thread and a graphical display of the second computer thread (Carroll: 
US PGPUB No. US 20090112548 A1 by Conner; George W: recites a method for testing is provided, which includes simulating a functional operational environment for a first type device-under-test with a tester. This includes recognizing a non-deterministic response signal having a predetermined protocol, receiving the non-deterministic response signal from the first type device-under-test, ascertaining an expected stimulus signal to be transferred to the first type device-under-test from the non-deterministic response signal based on the predetermined protocol, and 
US PGPUB No. US 20160012167 A1 by Jain; Himanshu et al: recites a system for equivalence checking, however it does not teach back-propagation as claimed using first/second device scenario models. See Fig.7.
US PGPUB No. US 20190251219 A1 by BEHREND; JOERG et al: recites in FIG. 2 shows a verification environment, however fails to teach back-propagation to determine stimulus (input). 

    PNG
    media_image4.png
    311
    673
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, April 22, 2021